Citation Nr: 1410707	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  07-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a broken nose.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The Veteran had active service from December 1955 to October 1956. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2009, a Board hearing was held at the RO in Portland, Oregon, before a Veterans Law Judge (VLJ); the transcript is of record.  In April 2012 correspondence the Veteran was informed that the VLJ who presided at his hearing had been designated to serve as Acting Chairman of the Board and is no longer available to consider the appeal.  The Veteran was offered a new Board hearing.  No response was received, and it is presumed that he does not want another hearing. 

In an October 2013 decision, the Board granted service connection for a psychiatric disorder, and remanded the issue of service connection for residuals of a broken nose to afford the Veteran a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2013, the Board remanded the appeal to afford the Veteran a VA examination for the service connection claim on appeal.  VA Compensation and Pension (C&P) records reflect that the Veteran was scheduled for VA examinations in November 2013 and December 2013 but failed to appear. 

Typically, when a claimant fails to report for a VA examination in association with a service connection claim, the claim is adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(a), (b).  However, in this case it is unclear whether there is good cause shown for the failure to appear.  The record reflects the following:

C&P ENT SCHOENBERG-HILLSBORO-X	NOV 7, 2013@11:15       CANCELLED BY PATIENT
		Cancellation Remarks:  veteran is sick and has fever
C&P ENT SCHOENBERG-HILLSBORO-X	NOV 21, 2013@11:00     CANCELLED BY PATIENT
C&P ENT SCHOENBERG-HILLSBORO-X	DEC 6, 2013@11:00       CANCELLED BY PATIENT
		Cancellation Remarks: 2d time Vet Cx'd for same reason

Examples of good cause for failure to report of VA scheduled examination in conjunction with a claim include illness.  § 3.655(c).  Although not clear, it appears that the Veteran's failure to report for the scheduled VA examinations may have been due to illness.  Resolving doubt in the Veteran's favor, the Veteran is to be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA nose examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any residuals of a broken nose are related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



